DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was filed on 12/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to amendments and remarks filed on 02/22/2022. Claims 1-20 are considered in this office action. Claims 1, 6-8, 13-15, and 20 have been amended. Claims 1-20 are pending examination. The 35 U.S.C. 112(b) rejections of claims 1-20 have been withdrawn in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The additional elements of “operating an autonomous driving vehicle” and “planning a trajectory based on the second smoothed reference line to control the ADV” indicate that each independent claim as a whole represents an improvement to the technology area of operating an autonomous driving vehicle, because the smoother reference line generated by the operations in each independent claim would make the ADV drive more smoothly, and are not generally linking the reference line smoothing to the automatically driving environment because the reference line smoothing is an integral step in automatically operating the ADV
None of the cited references teach smoothing each segment whose curvature exceeds a predetermined size

Applicant's arguments A.-B. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that the additional elements of “operating an autonomous driving vehicle” and “planning a trajectory based on the second smoothed reference line to control the ADV” indicate that each independent claim as a whole represents an improvement to the technology area of operating an autonomous driving vehicle, because the smoother reference line generated by the operations in each independent claim would make the ADV drive more smoothly, and are not generally linking the reference line smoothing to the automatically driving environment because the reference line smoothing is an integral step in automatically operating the ADV, Examiner respectfully disagrees. While the preamble of the independent claims recites the claimed invention “for operating an autonomous driving vehicle”, this is merely reciting the purpose or intended use of the claimed invention and does not result in a structural or manipulative difference between the claimed invention and the prior art. Thus, the preamble does not serve to limit the claim (MPEP 2111.02.II). Additionally, none of the current limitations of the claims as written pertain to actually operating the autonomous driving vehicle, instead reciting receiving and smoothing a raw reference line from a first location to a second location using a quadratic programming spline smoothing method to generate a first smoothed reference line (receiving data and manipulating data using mathematical concepts to generate a first output); identifying segments on the smoothed raw reference line with a curvature exceeding a predetermined size (observation or judgment on the data); smoothing each of the segments with a curvature exceeding a predetermined size using a spiral smoothing method including minimizing the output of an objective function while satisfying a set of constraints to generate a second smoothed reference line (manipulating data using mathematical concepts to generate a second output); and planning a trajectory based on the second smoothed reference line (manipulating and organizing the data to generate a third output).  The additional element of an autonomous driving vehicle merely serves to generally link the use of the judicial exception to the particular technological environment of autonomous vehicle driving. The claim limitations simply implement an abstract idea, i.e. mathematical principles and mental processes, on a computer, do not improve the functioning of the computer or other technology or technological field, and generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, Examiner maintains that the claim limitations do not integrate the judicial exception into a practical application.
Regarding Applicant’s argument B. that none of the cited references teach smoothing each segment whose curvature exceeds a predetermined size, Examiner respectfully disagrees. Cited reference Xiang teaches connecting original path points on an original path using a cubic B-spline curve (first smoothed reference line), where the curvature of each original path point corresponds to the B-spline curve (Xiang, Par. [0074] lines 1-7). A preset threshold is used to filter the original path points, where the path point with a curvature less than the preset threshold is selected as the first path point and the original path point with a curvature greater than or equal to the preset threshold is selected as the second waypoint (Xiang, Par. [0078] lines 1-2 and Par. [0098] lines 3-5). The first waypoint is fitted to a target curve to obtain a target path point, and a first preset line is used to connect the target path point to the second path point (i.e. smooth the segments with curvature greater than a threshold to generate second smoothed reference line) to obtain an automatic driving path, where the first preset line may be a spiral line (Xiang, Par. [0098] line 5 to Par. [0099] line 2 and Par. [0101] lines 1-2). Cited reference Sheckells teaches a reference trajectory can be divided into discrete segments based on curvatures values (identifies segments whose curvature exceeds a predetermined size) (Sheckells, Par. [0024] lines 1-3). A transition point component can parse portions of a reference trajectory to determine curvature values and signs of the curvature values and can divide the reference trajectory into discrete segments based at least in part on the curvature values (i.e. identify segments whose curvature exceeds a predetermined size) (Sheckells, Par. [0043] lines 4-9). Upper and lower bounds can be defined where the reference trajectory includes a single geometry segment and has a constant sign over the interval considered (Sheckells, Par. [0061] lines 1-4), where a segment can be bounded by two transition points, and has a linear curvature and a constant sign (Sheckells, Par. [0065] lines 11-13). A trajectory smoother component leverages model(s) and/or algorithms(s), constraint(s), and/or cost(s) to optimize the trajectory (smooth the segments), where the constraints can include geometry and/or physical properties of the vehicle and/or environment and the costs can include minimizing lateral acceleration (i.e. optimizing the trajectory segments in view of the constraint (lateral acceleration) using an objective function (model(s) and/or algorithm(s)) that outputs a minimum value when satisfying the constraint (minimizes the lateral acceleration) (Sheckells, Par. [0072] lines 1-4 and 9-13). It would have been obvious to one of ordinary skill in the art to combine the teachings of cited references Xiang and Sheckells to have the segments identified based on curvature value as taught by Sheckells be filtered out when the curvature exceeds a predetermined size as taught by Xiang and to have the filtered segments be smoothed and optimized in view of a set of constraints to minimize an output as taught by Sheckells when the curvature exceeds a predetermined size using a spiral smoothing method as taught by Xiang. The motivation for doing so would be to optimize and refine the trajectory (Sheckells, Par. [0072] lines 3-4 and 8). Therefore, Examiner maintains that the above stated limitation is taught by the currently cited references.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claim(s) regarding subject matter eligibility utilizing the 2019 Revised Patent Subject Matter Eligibility Guidance is described below.

STEP 1: STATUTORY CATEGORIES
Claims 1-20 do fall into at least one of the four statutory subject matter categories.

STEP 2A: JUDICIAL EXCEPTIONS
PRONG 1: RECITATION OF A JUDICIAL EXCEPTION
The claim(s) recite(s):
Claim 1 lines 3-5, claim 8 lines 4-6, and claim 15 lines 6-8 “in response to receiving a raw reference line…, smoothing the raw reference line using a Quadratic programming (QP) spline smoothing method” recite(s) an abstract idea belonging to the grouping of mathematical concepts and certain methods of organizing human activity (following rules or instructions)
Claim 1 line 6, claim 8 line 7, and claim 15 line 10 “identifying one or more segments on the smoothed raw reference line” recite(s) an abstract idea belonging to the grouping of mental processes (performing an evaluation and/or judgment)
Claim 1 lines 8-11, claim 8 lines 9-12, and claim 15 lines 13-16 “smoothing each of the one or more segments…using a spiral smoothing method, including optimizing the segments in view of a set of constraints using an objective function,…generating a second smoothed reference line” recite(s) an abstract idea belonging to the grouping of mathematical concepts and certain methods of organizing human activity (following rules or instructions)
Claim 1 line 12, claim 8 line 13, and claim 15 lines 17-18 “planning a trajectory based on the second smoothed reference line” recite(s) an abstract idea belonging to the grouping of certain methods of organizing human activity (following rules or instructions)
PRONG 2: INTEGRATION INTO A PRACTICAL APPLICATION
The additional element(s) recited in the claim(s) beyond the judicial exception are “an autonomous driving vehicle (ADV)”, “a non-transitory machine-readable medium”, “a processor”, and “a memory”. The additional element(s) do not integrate the judicial exception into a practical application because the additional element(s) do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The limitations merely use a computer as a tool to perform an abstract idea and do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(e)-(f)).

STEP 2B: INVENTIVE CONCEPT/SIGNIFICANTLY MORE
The additional elements recited in the claim(s) are not sufficient to amount to significantly more than the judicial exception because they amount to merely using a computer as a tool to perform the abstract idea and generally link the use of the judicial exception to a particular technological environment (MPEP 2106.05(f), 2106.05(h)). Further, the additional elements recited in the claim(s) are well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality (MPEP 2106.05(d)).

Based on the above analysis, claims 1-20 are not eligible subject matter and are rejected under 35 U.S.C 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (CN110516880A) in view of Sheckells et al. (US 2019/0361450 A1).
Regarding claim 1, Xiang teaches “A computer-implemented method for operating an autonomous driving vehicle (ADV) (Par. [0002] lines 1-2 teaches a path processing method and system for a vehicle), the method comprising: in response to receiving a raw reference line representing a route from a first location to a second location associated with the ADV (Par. [0068] line 1 to Par. [0069] line 3 teaches the path planning module determines a number of original path points from the original path according to the current position and destination position using planning algorithms; and Par. [0071] lines 1-3 teaches the original path planned as an overall path by the path planning module is composed on multiple path points), smoothing the raw reference line to generate a first smoothed reference line (Par. [0074] lines 1-7 teaches the vehicle connects the original path points (raw reference line_ using a cubic B-spline curve to obtain the cubic B-spline curve equation (first smoothed reference line) and calculates the curvature of the original path points); smoothing each of the one or more segments whose curvature exceeds the predetermined size using a spiral smoothing method, generating a second smoothed reference line (Par. [0078] lines 1-2 and Par. [0098] lines 3-5 teaches a preset threshold is used to filter the original path points, where the path point with a curvature less than the preset threshold is selected as the first path point and the original path point with a curvature greater than or equal to the preset threshold is selected as the second waypoint (segment whose curvature exceeds the predetermined size); and Par. [0098] line 5 to Par. [0099] line 2 and Par. [0101] lines 1-2 teaches the first waypoint is fitted to a target curve to obtain a target path point, and a first preset line is used to connect the target path point to the second path point to obtain an automatic driving path (second smoothed reference line), where the first preset line may be a spiral line (i.e. smooth the segments with curvature greater than a threshold using a spiral line to generate second smoothed reference line)); and planning a trajectory based on the second smoothed reference line to control the ADV (Par. [0103] line 1 to Par. [0105] line 2 teaches after the vehicle uses the first preset line to connect the target path point and the second path point to obtain the automatic driving path, the vehicle builds a virtual road scene with a vehicle icon and the automatic driving path to obtain a virtual automatic driving scene (plans a trajectory))”, however Xiang does not explicitly teach smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing method”; “identifying one or more segments on the smoothed raw reference line, wherein each of the identified reference line segments includes a curvature that exceeds a predetermined size”; and the smoothing of each of the segments whose curvature exceeds the predetermined size “including optimizing the segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied”.
	From the same field of endeavor, Sheckells teaches smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing method (Par. [0072] lines 1-8 teaches a trajectory smoother component leverages model(s) and/or algorithm(s) including sequential quadratic programming to refine the trajectory)”; “identifying one or more segments on the smoothed raw reference line, wherein each of the identified reference line segments includes a curvature that exceeds a predetermined size (Par. [0024] lines 1-3 teaches the reference trajectory can be divided into discrete segments based on curvatures values; Par. [0043] lines 4-9 teaches a transition point component can parse portions of a reference trajectory to determine curvature values and signs of the curvature values and can divide the reference trajectory into discrete segments based at least in part on the curvature values (i.e. identify segments whose curvature exceeds a predetermined size); Par. [0061] lines 1-4 and Par. [0065] lines 11-13 teaches upper and lower bounds can be defined where the reference trajectory includes a single geometry segment and has a constant sign over the interval considered, where a segment can be bounded by two transition points, and has a linear curvature and a constant sign)”; and the smoothing of each of the segments whose curvature exceeds the predetermined size using the spiral smoothing method “including optimizing the segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied (Par. [0072] lines 1-4 and 9-13 teaches the trajectory smoother component leverages model(s) and/or algorithms(s), constraint(s), and/or cost(s) to optimize the trajectory, where the constraints can include geometry and/or physical properties of the vehicle and/or environment and the costs can include minimizing lateral acceleration (i.e. optimizing the trajectory segments in view of the constraint (lateral acceleration) using an objective function (model(s) and/or algorithm(s)) that outputs a minimum value when satisfying the constraint (minimizes the lateral acceleration))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Xiang to incorporate the teachings of Sheckells to smooth the reference line taught by Xiang using a Quadratic programming (QP) method as taught by Sheckells, include in the method taught by Xiang identifying segments of the smoothed reference line that include a curvature exceeding a predetermined size as taught by Sheckells, and the spiral smoothing method taught by Xiang including optimizing the segments using an objective function that minimizes a constraint as taught by Sheckells.
	The motivation for doing so would be to optimize and refine the trajectory (Sheckells, Par. [0072] lines 3-4 and 8).
Regarding claim 2, the combination of Xiang and Sheckells teaches all the limitations of claim 1 above, and further teaches “wherein the size of the curvature is measured by a radius or a degree of the curvature (Xiang, Par. [0073] lines 1-2 teaches the curvature indicates a degree of curvature)”.
Regarding claim 5, the combination of Xiang and Sheckells teaches all the limitations of claim 1 above, and further teaches “wherein the predetermined size is dynamically adjustable based on road conditions of the route and a speed of the ADV (Sheckells, Par. [0103] lines 6-11 teaches the curvature value of the segments is based on velocity, coefficient of friction of a road surface, and/or other geometric constraints (i.e. curvature is dynamically adjustable based on road conditions and vehicle speed))”.
Regarding claim 6, the combination of Xiang and Sheckells teaches all the limitations of claim 1 above, and further teaches “wherein at least one of the set of constraints are dynamically tunable, wherein the set of constraints represent an initial location of the ADV and a direction of the ADV (Sheckells, Par. [0072] lines 2-15 teaches the trajectory smoother component leverages model(s) and/or algorithm(s) including differential dynamic programming to refine the trajectory and the constraint(s) include geometry and/or physical properties of the vehicle and/or environment, performance (e.g. speed), positioning in a lane, and vehicle bi-directionality; and Par. [0034] lines 13-16 teaches the localization component provides data to various vehicle components to determine an initial position of an autonomous vehicle for generating a candidate trajectory)”.
Regarding claim 7, the combination of Xiang and Sheckells teaches all the limitations of claim 1 above, and further teaches “wherein the one or more segments includes one or more of a U-turn, a left turn, or a right turn (Sheckells, Par. [0102] lines 3-5 and 12-15 teaches determining a curvature value associated with each point of the reference trajectory, where a positive value corresponds to a “right turn” or a “left turn” of reference trajectory)”.
Regarding claim 8, Xiang teaches “A non-transitory computer-readable medium having instructions stored, which when executed by a processor, causing the processor to perform operations of operating an autonomous driving vehicle (ADV) (Par. [0046] lines 1-3 teaches a computer-readable storage medium that stores a computer program, where the computer program causes a computer to execute a path processing method), the operations comprising: in response to receiving a raw reference line representing a route from a first location to a second location associated with the ADV (Par. [0068] line 1 to Par. [0069] line 3 teaches the path planning module determines a number of original path points from the original path according to the current position and destination position using planning algorithms; and Par. [0071] lines 1-3 teaches the original path planned as an overall path by the path planning module is composed on multiple path points), smoothing the raw reference line to generate a first smoothed reference line (Par. [0074] lines 1-7 teaches the vehicle connects the original path points (raw reference line_ using a cubic B-spline curve to obtain the cubic B-spline curve equation (first smoothed reference line) and calculates the curvature of the original path points); smoothing each of the one or more segments whose curvature exceeds the predetermined size using a spiral smoothing method, generating a second smoothed reference line (Par. [0078] lines 1-2 and Par. [0098] lines 3-5 teaches a preset threshold is used to filter the original path points, where the path point with a curvature less than the preset threshold is selected as the first path point and the original path point with a curvature greater than or equal to the preset threshold is selected as the second waypoint (segment whose curvature exceeds the predetermined size); and Par. [0098] line 5 to Par. [0099] line 2 and Par. [0101] lines 1-2 teaches the first waypoint is fitted to a target curve to obtain a target path point, and a first preset line is used to connect the target path point to the second path point to obtain an automatic driving path (second smoothed reference line), where the first preset line may be a spiral line (i.e. smooth the segments with curvature greater than a threshold using a spiral line to generate second smoothed reference line)); and planning a trajectory based on the second smoothed reference line to control the ADV (Par. [0103] line 1 to Par. [0105] line 2 teaches after the vehicle uses the first preset line to connect the target path point and the second path point to obtain the automatic driving path, the vehicle builds a virtual road scene with a vehicle icon and the automatic driving path to obtain a virtual automatic driving scene (plans a trajectory))”, however Xiang does not explicitly teach smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing method”; “identifying one or more segments on the smoothed raw reference line, wherein each of the identified reference line segments includes a curvature that exceeds a predetermined size”; and the smoothing of each of the segments whose curvature exceeds the predetermined size “including optimizing the segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied”.
	From the same field of endeavor, Sheckells teaches smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing method (Par. [0072] lines 1-8 teaches a trajectory smoother component leverages model(s) and/or algorithm(s) including sequential quadratic programming to refine the trajectory)”; “identifying one or more segments on the smoothed raw reference line, wherein each of the identified reference line segments includes a curvature that exceeds a predetermined size (Par. [0024] lines 1-3 teaches the reference trajectory can be divided into discrete segments based on curvatures values; Par. [0043] lines 4-9 teaches a transition point component can parse portions of a reference trajectory to determine curvature values and signs of the curvature values and can divide the reference trajectory into discrete segments based at least in part on the curvature values (i.e. identify segments whose curvature exceeds a predetermined size); Par. [0061] lines 1-4 and Par. [0065] lines 11-13 teaches upper and lower bounds can be defined where the reference trajectory includes a single geometry segment and has a constant sign over the interval considered, where a segment can be bounded by two transition points, and has a linear curvature and a constant sign)”; and the smoothing of each of the segments whose curvature exceeds the predetermined size “including optimizing the segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied (Par. [0072] lines 1-4 and 9-13 teaches the trajectory smoother component leverages model(s) and/or algorithms(s), constraint(s), and/or cost(s) to optimize the trajectory, where the constraints can include geometry and/or physical properties of the vehicle and/or environment and the costs can include minimizing lateral acceleration (i.e. optimizing the trajectory segments in view of the constraint (lateral acceleration) using an objective function (model(s) and/or algorithm(s)) that outputs a minimum value when satisfying the constraint (minimizes the lateral acceleration))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Xiang to incorporate the teachings of Sheckells to smooth the reference line taught by Xiang using a Quadratic programming (QP) method as taught by Sheckells, include in the method taught by Xiang identifying segments of the smoothed reference line that include a curvature exceeding a predetermined size as taught by Sheckells, and the spiral smoothing method taught by Xiang including optimizing the segments using an objective function that minimizes a constraint as taught by Sheckells.
	The motivation for doing so would be to optimize and refine the trajectory (Sheckells, Par. [0072] lines 3-4 and 8).
Regarding claim 9, the combination of Xiang and Sheckells teaches all the limitations of claim 8 above, and further teaches “wherein the size of the curvature is measured by a radius or a degree of the curvature (Xiang, Par. [0073] lines 1-2 teaches the curvature indicates a degree of curvature)”.
Regarding claim 12, the combination of Xiang and Sheckells teaches all the limitations of claim 8 above, and further teaches “wherein the predetermined size is dynamically adjustable based on road conditions of the route and a speed of the ADV (Sheckells, Par. [0103] lines 6-11 teaches the curvature value of the segments is based on velocity, coefficient of friction of a road surface, and/or other geometric constraints (i.e. curvature is dynamically adjustable based on road conditions and vehicle speed))”.
Regarding claim 13, the combination of Xiang and Sheckells teaches all the limitations of claim 8 above, and further teaches “wherein at least one of the set of constraints are dynamically tunable, wherein the set of constraints represent an initial location of the ADV and a direction of the ADV (Sheckells, Par. [0072] lines 2-15 teaches the trajectory smoother component leverages model(s) and/or algorithm(s) including differential dynamic programming to refine the trajectory and the constraint(s) include geometry and/or physical properties of the vehicle and/or environment, performance (e.g. speed), positioning in a lane, and vehicle bi-directionality; and Par. [0034] lines 13-16 teaches the localization component provides data to various vehicle components to determine an initial position of an autonomous vehicle for generating a candidate trajectory)”.
Regarding claim 14, the combination of Xiang and Sheckells teaches all the limitations of claim 8 above, and further teaches “wherein the one or more segments includes one or more of a U-turn, a left turn, or a right turn (Sheckells, Par. [0102] lines 3-5 and 12-15 teaches determining a curvature value associated with each point of the reference trajectory, where a positive value corresponds to a “right turn” or a “left turn” of reference trajectory)”.
Regarding claim 15, Xiang teaches “A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV) (Par. [0042] line 1 to Par. [0045] line 2 teaches a path processing system including a memory storing executable program codes and a processor coupled with the memory, where the processor invokes the executable program code stored in the memory to execute a path processing method), the operations including: in response to receiving a raw reference line representing a route from a first location to a second location associated with the ADV (Par. [0068] line 1 to Par. [0069] line 3 teaches the path planning module determines a number of original path points from the original path according to the current position and destination position using planning algorithms; and Par. [0071] lines 1-3 teaches the original path planned as an overall path by the path planning module is composed on multiple path points), smoothing the raw reference line to generate a first smoothed reference line (Par. [0074] lines 1-7 teaches the vehicle connects the original path points (raw reference line_ using a cubic B-spline curve to obtain the cubic B-spline curve equation (first smoothed reference line) and calculates the curvature of the original path points); smoothing each of the one or more segments whose curvature exceeds the predetermined size using a spiral smoothing method, generating a second smoothed reference line (Par. [0078] lines 1-2 and Par. [0098] lines 3-5 teaches a preset threshold is used to filter the original path points, where the path point with a curvature less than the preset threshold is selected as the first path point and the original path point with a curvature greater than or equal to the preset threshold is selected as the second waypoint (segment whose curvature exceeds the predetermined size); and Par. [0098] line 5 to Par. [0099] line 2 and Par. [0101] lines 1-2 teaches the first waypoint is fitted to a target curve to obtain a target path point, and a first preset line is used to connect the target path point to the second path point to obtain an automatic driving path (second smoothed reference line), where the first preset line may be a spiral line (i.e. smooth the segments with curvature greater than a threshold using a spiral line to generate second smoothed reference line)); and planning a trajectory based on the second smoothed reference line to control the ADV (Par. [0103] line 1 to Par. [0105] line 2 teaches after the vehicle uses the first preset line to connect the target path point and the second path point to obtain the automatic driving path, the vehicle builds a virtual road scene with a vehicle icon and the automatic driving path to obtain a virtual automatic driving scene (plans a trajectory))”, however Xiang does not explicitly teach smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing method”; “identifying one or more segments on the smoothed raw reference line, wherein each of the identified reference line segments includes a curvature that exceeds a predetermined size”; and the smoothing of each of the segments whose curvature exceeds the predetermined size “including optimizing the segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied”.
	From the same field of endeavor, Sheckells teaches smoothing the raw reference line “using a Quadratic programming (QP) spline smoothing method (Par. [0072] lines 1-8 teaches a trajectory smoother component leverages model(s) and/or algorithm(s) including sequential quadratic programming to refine the trajectory)”; “identifying one or more segments on the smoothed raw reference line, wherein each of the identified reference line segments includes a curvature that exceeds a predetermined size (Par. [0024] lines 1-3 teaches the reference trajectory can be divided into discrete segments based on curvatures values; Par. [0043] lines 4-9 teaches a transition point component can parse portions of a reference trajectory to determine curvature values and signs of the curvature values and can divide the reference trajectory into discrete segments based at least in part on the curvature values (i.e. identify segments whose curvature exceeds a predetermined size); Par. [0061] lines 1-4 and Par. [0065] lines 11-13 teaches upper and lower bounds can be defined where the reference trajectory includes a single geometry segment and has a constant sign over the interval considered, where a segment can be bounded by two transition points, and has a linear curvature and a constant sign)”; and the smoothing of each of the segments whose curvature exceeds the predetermined size “including optimizing the segments in view of a set of constraints using an objective function, such that on output of the objective function reaches a minimum value while the set of constraints are satisfied (Par. [0072] lines 1-4 and 9-13 teaches the trajectory smoother component leverages model(s) and/or algorithms(s), constraint(s), and/or cost(s) to optimize the trajectory, where the constraints can include geometry and/or physical properties of the vehicle and/or environment and the costs can include minimizing lateral acceleration (i.e. optimizing the trajectory segments in view of the constraint (lateral acceleration) using an objective function (model(s) and/or algorithm(s)) that outputs a minimum value when satisfying the constraint (minimizes the lateral acceleration))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Xiang to incorporate the teachings of Sheckells to smooth the reference line taught by Xiang using a Quadratic programming (QP) method as taught by Sheckells, include in the method taught by Xiang identifying segments of the smoothed reference line that include a curvature exceeding a predetermined size as taught by Sheckells, and the spiral smoothing method taught by Xiang including optimizing the segments using an objective function that minimizes a constraint as taught by Sheckells.
	The motivation for doing so would be to optimize and refine the trajectory (Sheckells, Par. [0072] lines 3-4 and 8).
Regarding claim 16, the combination of Xiang and Sheckells teaches all the limitations of claim 15 above, and further teaches “wherein the size of the curvature is measured by a radius or a degree of the curvature (Xiang, Par. [0073] lines 1-2 teaches the curvature indicates a degree of curvature)”.
Regarding claim 19, the combination of Xiang and Sheckells teaches all the limitations of claim 15 above, and further teaches “wherein the predetermined size is dynamically adjustable based on road conditions of the route and a speed of the ADV (Sheckells, Par. [0103] lines 6-11 teaches the curvature value of the segments is based on velocity, coefficient of friction of a road surface, and/or other geometric constraints (i.e. curvature is dynamically adjustable based on road conditions and vehicle speed))”.
Regarding claim 20, the combination of Xiang and Sheckells teaches all the limitations of claim 15 above, and further teaches “wherein at least one of the set of constraints are dynamically tunable, wherein the set of constraints represent an initial location of the ADV and a direction of the ADV (Sheckells, Par. [0072] lines 2-15 teaches the trajectory smoother component leverages model(s) and/or algorithm(s) including differential dynamic programming to refine the trajectory and the constraint(s) include geometry and/or physical properties of the vehicle and/or environment, performance (e.g. speed), positioning in a lane, and vehicle bi-directionality; and Par. [0034] lines 13-16 teaches the localization component provides data to various vehicle components to determine an initial position of an autonomous vehicle for generating a candidate trajectory), and wherein the one or more segments includes one or more of a U-turn, a left turn, or a right turn (Sheckells, Par. [0102] lines 3-5 and 12-15 teaches determining a curvature value associated with each point of the reference trajectory, where a positive value corresponds to a “right turn” or a “left turn” of reference trajectory)”.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (CN110516880A) in view of Sheckells et al. (US 2019/0361450 A1) and further in view of Berkemeier (US 2016/0313735 A1).
Regarding claim 3, the combination of Xiang and Sheckells teaches all the limitations of claim 1 above, however the combination of Xiang and Sheckells does not explicitly teach “wherein the QP spline smoothing method and the spiral smoothing are performed during a same planning cycle”.
	From the same field of endeavor, Berkemeier teaches “wherein the QP spline smoothing method and the spiral smoothing are performed during a same planning cycle (Par. [0010] lines 1-6 teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line segments and then inserts clothoid transitions (implying performing all the smoothing in the same cycle in the one-step process and performing the smoothing separately in the two-step process))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Xiang and Sheckells to incorporate the teachings of Berkemeier to have the QP spline smoothing method and the spiral smoothing taught by the combination of Xiang and Sheckells be performed in the same cycle as taught by Berkemeier.
	The motivation for doing so would be to provide optimal transitions between path segments that minimize off-path normal error and lateral acceleration, and achieve smoother transitions between path segments (Berkemeier, Par. [0006] lines 6-10).
Regarding claim 4, the combination of Xiang and Sheckells teaches all the limitations of claim 1 above, however the combination of Xiang and Sheckells does not explicitly teach “wherein the QP spline smoothing method and the spiral smoothing are performed during different planning cycles”.
	From the same field of endeavor, Berkemeier teaches “wherein the QP spline smoothing method and the spiral smoothing are performed during different planning cycles (Par. [0010] lines 1-6 teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line segments and then inserts clothoid transitions (implying performing all the smoothing in the same cycle in the one-step process and performing the smoothing in difference cycles in the two-step process))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Xiang and Sheckells to incorporate the teachings of Berkemeier to have the QP spline smoothing method and the spiral smoothing taught by the combination of Xiang and Sheckells be performed in different cycles as taught by Berkemeier.
	The motivation for doing so would be to control the tradeoff between accuracy and smoothness when making a transition between two arc segments or between an arc and line segment (Berkemeier, Par. [0030] lines 4-6).
Regarding claim 10, the combination of Xiang and Sheckells teaches all the limitations of claim 8 above, however the combination of Xiang and Sheckells does not explicitly teach “wherein the QP spline smoothing method and the spiral smoothing are performed during a same planning cycle”.
	From the same field of endeavor, Berkemeier teaches “wherein the QP spline smoothing method and the spiral smoothing are performed during a same planning cycle (Par. [0010] lines 1-6 teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line segments and then inserts clothoid transitions (implying performing all the smoothing in the same cycle in the one-step process and performing the smoothing separately in the two-step process))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Xiang and Sheckells to incorporate the teachings of Berkemeier to have the QP spline smoothing method and the spiral smoothing taught by the combination of Xiang and Sheckells be performed in the same cycle as taught by Berkemeier.
	The motivation for doing so would be to provide optimal transitions between path segments that minimize off-path normal error and lateral acceleration, and achieve smoother transitions between path segments (Berkemeier, Par. [0006] lines 6-10).
Regarding claim 11, the combination of Xiang and Sheckells teaches all the limitations of claim 8 above, however the combination of Xiang and Sheckells does not explicitly teach “wherein the QP spline smoothing method and the spiral smoothing are performed during different planning cycles”.
	From the same field of endeavor, Berkemeier teaches “wherein the QP spline smoothing method and the spiral smoothing are performed during different planning cycles (Par. [0010] lines 1-6 teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line segments and then inserts clothoid transitions (implying performing all the smoothing in the same cycle in the one-step process and performing the smoothing in difference cycles in the two-step process))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Xiang and Sheckells to incorporate the teachings of Berkemeier to have the QP spline smoothing method and the spiral smoothing taught by the combination of Xiang and Sheckells be performed in different cycles as taught by Berkemeier.
	The motivation for doing so would be to control the tradeoff between accuracy and smoothness when making a transition between two arc segments or between an arc and line segment (Berkemeier, Par. [0030] lines 4-6).
Regarding claim 17, the combination of Xiang and Sheckells teaches all the limitations of claim 15 above, however the combination of Xiang and Sheckells does not explicitly teach “wherein the QP spline smoothing method and the spiral smoothing are performed during a same planning cycle”.
	From the same field of endeavor, Berkemeier teaches “wherein the QP spline smoothing method and the spiral smoothing are performed during a same planning cycle (Par. [0010] lines 1-6 teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line segments and then inserts clothoid transitions (implying performing all the smoothing in the same cycle in the one-step process and performing the smoothing separately in the two-step process))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Xiang and Sheckells to incorporate the teachings of Berkemeier to have the QP spline smoothing method and the spiral smoothing taught by the combination of Xiang and Sheckells be performed in the same cycle as taught by Berkemeier.
	The motivation for doing so would be to provide optimal transitions between path segments that minimize off-path normal error and lateral acceleration, and achieve smoother transitions between path segments (Berkemeier, Par. [0006] lines 6-10).
Regarding claim 18, the combination of Xiang and Sheckells teaches all the limitations of claim 15 above, however the combination of Xiang and Sheckells does not explicitly teach “wherein the QP spline smoothing method and the spiral smoothing are performed during different planning cycles”.
	From the same field of endeavor, Berkemeier teaches “wherein the QP spline smoothing method and the spiral smoothing are performed during different planning cycles (Par. [0010] lines 1-6 teaches a one-step process that makes the original path plan directly with clothoid segments instead of a two-step process that starts with arc and line segments and then inserts clothoid transitions (implying performing all the smoothing in the same cycle in the one-step process and performing the smoothing in difference cycles in the two-step process))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Xiang and Sheckells to incorporate the teachings of Berkemeier to have the QP spline smoothing method and the spiral smoothing taught by the combination of Xiang and Sheckells be performed in different cycles as taught by Berkemeier.
	The motivation for doing so would be to control the tradeoff between accuracy and smoothness when making a transition between two arc segments or between an arc and line segment (Berkemeier, Par. [0030] lines 4-6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665